Petition by Sheila Cabral Sousa, an attorney,, to obtain permission to practice law under the name of Sheila Cabral Sousa, instead of Sheila V. Sousa as presently recorded in the list of attorneys, to avoid misdirection of mail, telephone calls and other communications because -of the. similarity in names with that of her husband, John L. Sousa, who is also an attorney admitted to practice law in this state.
The petition further contains an allegation that petitioner is more readily recognized by some parties who might avail themselves of her professional services by her maiden name of Cabral.
It is ordered that the petition be granted, that petitioner henceforth be permitted to practice law solely under the name of Sheila Cabral Sousa, and that the pertinent records of this court be amended to show such change in petitioner’s name.
Roberts, C.J.,, did not participate.